 


113 HR 5349 IH: VA Appeals Backlog Relief Act
U.S. House of Representatives
2014-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5349 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2014 
Mr. Latta (for himself, Ms. Fudge, Mr. Joyce, Mr. Chabot, Mr. Ryan of Ohio, and Mr. Stivers) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to establish a deadline for the certification of certain forms by regional offices of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the VA Appeals Backlog Relief Act.   
2.Deadline for certification of appeals forms by regional offices of the Department of Veterans AffairsThe Secretary of Veterans Affairs shall take such steps as may be necessary to ensure that when a regional office of the Department of Veterans Affairs receives a form known as VA Form 9, Appeal to Board of Veterans’ Appeals, or any successor form, submitted by a veteran to appeal a decision relating to a claim, the regional office certifies such form by not later than one year after the date of the receipt of the form.  
 
